June 16, 2006


Ms. Ruth G. Malinas
Ball & Weed, P.C.
745 East Mulberry, Suite 500
San Antonio, TX 78212-3191

Ms. Mary A. Keeney
Graves Dougherty Hearon & Moody, P.C.
401 Congress Avenue, Suite 2200
Austin, TX 78701-3587

RE:   Case Number:  04-1039
      Court of Appeals Number:  08-01-00340-CV
      Trial Court Number:  97-4119

Style:      COOPER TIRE & RUBBER COMPANY
      v.
      OSCAR MENDEZ, JR., ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk
Enclosures
|cc:|Mr. James F. Scherr   |
|   |Ms. Denise Pacheco    |
|   |Mr. Waldo Alarcon     |
|   |Mr. William A.        |
|   |Worthington           |